DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the RCE, Remarks, and amendments received 4/5/2021.
Claims 1-84, 100, 102, 104-108 and 115-118 are canceled.
Claims 85-99, 101, 103, 109-114 have been amended. 
Claims 85-99, 101, 103, 109-114 have been examined and are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
 
Claims 91 and 103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 91 and 103 recite features (exemplified herein by the features of claim 103) directed towards the following: [A method performed by at least one computing device …the method comprising the steps of: …identifying the transmission of a data communication message (DCM) addressed to a recipient MCD… wherein: a) the DCM comprises a web page]… wherein the web page comprises data acknowledging receipt by the at least one computing device of the new targeting record” for which there is no support in the original disclosure. The limitation is considered impermissible new matter. Applicant’s original disclosure does not support a DCM comprising a web page nor does it support, within the context as claimed, such a web page comprises data acknowledging receipt by the at least one computing device of the new targeting record. Examiner does not find support anywhere in the original disclosure for the full breadth of the limitation as now claimed. Therefore, applicant fails to have support for his limitation.  Accordingly the claims are improperly directed to impermissible new matter.
Therefore, claims 91 and 103 are rejected as failing to comply with the written description requirement. Dependent claims 110 and 114 inherit the deficiency of parent claims from which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 90, 91, 99, 101, 103, 110, 112, 114 is rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Dependent claims 90, 99 and 101 each recite, “…wherein: a) the Data Communication Message comprises a web page…”. However, respectfully, this does not make sense in view of the full context of applicant’s disclosure and parent claims. It is not clear what is meant by applicant’s second computing device (e.g. per spec it appears this second device is applicant’s P2P intercept which sends the DCM), sending a DCM which is a “web page”. Examiner notes that the Specification at pg. 9, lines 1-3 state: “the promotional message may contain a web link that will direct the receiver to a web page containing additional information about the promotional offer,...” However, sending a message (i.e. the DCM) which includes a link is different than a message which is itself a webpage. Therefore, the Examiner understands that the limitation in question appears to use a colloquial expression which Examiner interprets in view of the aforementioned portion of the specification. Nonetheless, the limitation on its face is ambiguous. For the purpose of compact prosecution, the Examiner interprets the phrase in question to mean “…the data communication message (DCM) includes a web link that will direct the receiver to a web page…”; e.g. a link to a web-page. Nonetheless, correction or clarification is required.
Dependent claims 91, 103, 110, 112, 114 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 103 (pre-AIA )
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 93, 94, 96, 98, 99, 101 are rejected under 35 U.S.C. 103 as being unpatentable over Benzon (US 2010/0121774 A1; hereinafter “Benzon”).
Claim 93: (Currently Amended)
Pertaining to claim 93, Benzon as shown teaches the following:
A method performed by at least one computing device comprising non-transitory memory storage, (Benzon, see at least [0012]-[0015] and [0035]-[0041] “intermediary system”, “database”, “merchant system”, “receiver” mobile device, and “recommender” mobile device in communication with each other) the method comprising the steps of: 
receiving a new targeting record created by a mobile subscriber from a plurality of mobile subscribers, the new targeting record comprising: 1) a source mobile communication device (MCD) identifier, 2) a destination MCD identifier, and 3) one data message selectable from a plurality of data messages published on the Internet (Benzon, see at least [0015] and [0053]-[0068]; e.g. per at least [0053]-[0068]: “…The form window 49 requests the recommender 12 to provide the following information [targeting record]: their mobile phone number [source communication identifier]; the mobile phone number of the receiver 14 [destination communication identifier]; and a personal message, if any, that the recommender 12 wants to pass on to the receiver 14 along with the recommendation [one data message selectable from a plurality].…The new referral record 36 is populated with the following data: the mobile phone number of the recommender 12 [source communication identifier] as provided in, the electronic mail message 50; the mobile phone number of the receiver 14 [destination communication identifier] as provided in the electronic mail message 50; the reference code as provided in the electronic mail message 50, (acting as the identifier of the referred good or service), etc….”; also note that per at least [0015]: “…a recommender accesses the merchant system [e.g. on the internet] and selects and recommends to the receiver a good or service provided by a merchant operating through the merchant system…”; i.e. Applicant’s “one message selectable from a plurality of messages published on the Internet” reads on Benzon’s recommender’s “recommendation”; i.e. the selected “good or service to be recommended”);
storing the new targeting record in the non-transitory memory storage (although Benzon may not explicitly teach storage of his received information [i.e. the targeting record], Examiner nonetheless finds that generic storage of received information is at least implied by Benzon’s subsequent teachings of use of such received information and regardless of whether it is explicitly taught, examiner also finds that storage, when recited at this level of generality, is 
identifying the transmission of a data communication message (DCM) addressed to a recipient MC (Benzon, see at least [0061] teaching e.g.: “On receipt of [identifies the occurrence of] the electronic mail message 50, the intermediary system 16 parses the electronic mail message 50 to separately identify each item of information…”; this process is repeated for all such messages 50 and therefore for a plurality of such communication transmissions), 
on identifying the transmission of the DCM, performing the steps of:
a) identifying the receiving mobile communication device to which said each of said data communication transmissions is addressed to (Benzon, again as noted supra see at least [0053]-[0068] e.g. “mobile phone number of the receiver 14”);
b) identifying, in the non-transitory memory storage, at least one stored targeting record having a destination MCD identifier identifying the recipient MCD (Benzon, see at least [0043]-[0048] and at least [0061]-[0068], e.g. “…the intermediary system 16 creates a new referral record 36 for storage in the referral database 32. The new referral record 36 is populated with the following data: … the mobile phone number of the receiver 14 [destination communication identifier] as provided in the electronic mail message 50; the reference code as provided in the electronic mail message 50, (acting as the identifier of the referred good or service)…”), 
b) retrieving, from the non-transitory memory storage, a data set comprising the data message from the identified at least one stored targeting record; (Benzon, see at least [0069]-[0072] e.g.: “… the intermediary system 16 compiles a SMS message 52 [a  the footer portion contains a recommendation message…”); and
c) transmitting the retrieved data set to the recipient MCD (Benzon, see at least [0060]-[0079], e.g.: intermediary system “compiles an SMS”, etc… The SMS message 52 is then sent to the receiver 14's mobile phone 26, via the mobile network 28)

Claim 94: (Currently Amended)
Benzon teaches the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
The method of claim 93, wherein the receiving step comprises the steps of: 1) implementing a web-based user interface (WUI) configured to accept the new targeting record from the mobile subscriber; and 2) receiving the new targeting record created through the WUI by the mobile subscriber. (Benzon, see at least [0055]-[0058], e.g. “form window 49 requests recommender to provide [the information noted supra]”)

Claim 96: (currently amended)
Benzon teaches the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
The method of claim 94, further comprising the steps of storing, and providing Internet access to, each of said data messages published on the Internet. (Benzon, see at least [0014]-[0015] in conjunction with at least [0042] e.g. “…a recommender accesses the merchant system [e.g. on the internet] and selects and recommends to the receiver a good or service provided by a merchant operating through the merchant system…”; merchant system is connected to intermediary system and database)

Claim 98: (previously presented)
Benzon teaches the limitations upon which these claims depend. Furthermore, as shown Benzon teaches 
The method of claim 97, wherein the intercepted Data Communication Message (DCM) further comprises a source communication identifier identifying the sending MCD, and further wherein the source MCD identifier in the identified at least one stored targeting record is required to identify the sending MCD. (Benzon, see at least [0044]-[0045] and [0055]-[0058], e.g.: mobile phone number of recommender and mobile phone number of the receiver; it appears that the clause “further wherein the source MCD identifier in the identified at least one stored targeting record is required to identify the sending MCD” is a statement of intended use which does not positively recite on the “data communication transmission” itself which is the object of the recited claim limitation; therefore this clause is not afforded patentable weight.)

Claims 99, 101: (currently amended)
Benzon teach the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
… wherein: a) the DCM comprises a web page, and b) the transmitting step comprises the steps of: b1) generating at least one Internet Protocol (IP) datagram comprising the retrieved data set; and b2) transmitting the at least one IP datagram to the recipient MCD. (Note the 112 rejection guiding claim interpretation – Benzon, see at least [0030] e.g. “…The communication messages sent by the intermediary system to mobile phones may take the form of SMS or… Multimedia Messaging System (MMS) messages [IP datagram] or other like messaging protocols…”; Examiner notes that MMS use HTTP as the transport protocol and HTTP request shall be a POST.

Claims 85-91, 97, 103 are rejected under 35 U.S.C. 103 as being unpatentable over Benzon (US 2010/0121774 A1; hereinafter “Benzon”) in view of Fraser (US 2011/027534 A1; hereinafter “Fraser”).
Claim 85: (Currently Amended)
Pertaining to claim 85, Benzon as shown teaches the following:
A peer-to-peer electronic messaging system for messages addressed to mobile communication devices (MCDs), (Benzon, see at least [0012]-[0015] and [0035]-[0041] “intermediary system”, “database”, “merchant system”, “receiver” mobile device, and “recommender” mobile device in communication with each other) the system comprising: 
a) A first computing device performing the steps of: al) implementing a web based user interface (WUI) configured to accept a new targeting record created by a mobile subscriber (Benzon, see at least Fig. 1 and [0043]-[058] e.g. form window 49 [web based user interface] which allows recommender to enter information to be targeted to receiver 14)
the new targeting record comprising: 1) a source MCD identifier, 2) a destination MCD identifier, and 3) one data message selectable from a plurality of data messages published on the Internet; a2) receiving the new targeting record created through the WUI; and a3) sending the new targeting record to a databas (Benzon, see at least [0015] and [0053]-[0068]; e.g. per at least [0053]-[0068]: “…The form window 49 requests the recommender 12 to provide the following information [targeting record]: their mobile phone number [source communication identifier]; the mobile phone number of the receiver 14 [destination communication identifier]; and a personal message, if any, that the recommender 12 wants to pass on to the receiver 14 along with the recommendation [one data message selectable from a plurality].…The new referral record 36 is populated with the following data: the mobile phone number of the recommender 12 [source communication identifier] as provided in, the electronic mail message 50; the mobile phone number of the receiver 14 [destination communication identifier] as provided in the electronic mail message 50; the reference code as provided in the electronic mail message 50, (acting as the identifier of the referred good or service), etc….”; also note that per at least [0015]: “…a recommender accesses the merchant system [e.g. on the internet] and selects and recommends to the receiver a good or service provided by a merchant operating through the merchant system…”; i.e. Applicant’s “one message selectable from a plurality of messages published on the Internet” reads on Benzon’s recommender’s “recommendation”; i.e. the selected “good or service to be recommended”);
b) the database, wherein the database is communicatively coupled to the first computing device (Benzon, see at least Fig. 1 and [0014]-[0015] database in communication with intermediary system) […] and is performing the steps of: b1) receiving the new targeting record from the first computing device; b2) storing the new targeting record (Benzon, see again at least Fig. 1, [0014]-[0015], and [0053]-[0068] as already noted surpa. Also, although Benzon may not explicitly teach storage of his received information [i.e. the targeting record], Examiner nonetheless finds that generic storage of received information is at least implied by Benzon’s subsequent teachings of use of such received information and regardless of whether it is explicitly taught, examiner also finds that storage, when recited at this level of generality, is merely a known technique known to a person of ordinary skill in the art at the time of the claimed invention and therefore would be obvious to try at least as one mechanism to enable Benzon’s full disclosure of his subsequent retrieval and use of such received information because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.); […]
Although Benzon teaches the above limitations, and Benzon teaches other devices communicatively coupled to his database (e.g. such as a “merchant system”), and Benzon, see at least [0061] teaches e.g.: “On receipt of the electronic mail message 50, the intermediary system 16 parses the electronic mail message 50 to separately identify each item of information…”; and Benzon, see at least [0069]-[0072] teaches e.g.: “… the intermediary system 16 compiles a SMS message 52 [a data set]. The SMS message 52 comprises three distinct portions, namely: a header portion; a content portion; a footer portion… the footer portion contains a recommendation message…”, etc… he may not explicitly teach a second computing device (i.e. which is separate from his intermediary system), which is also communicatively coupled to his database and which performs all of the nuances as recited (even though Benzon’s intermediary system itself appears to perform these steps). Nonetheless, Benzon in view of Fraser teaches the following:
[database is communicatively coupled to] a second computing device (Fraser, see at 1; applicant’s specification2 reads on these teachings by Fraser); and b3) receiving data retrieval requests from the second computing device (Fraser, see at least [0061] e.g. “…P2P intercept agent 144 can insert advertising text in empty space that is available in the intercepted SMS message. The SMS message, with the inserted advertising text, is delivered to the original destination party through SMSC 140. In each of these embodiments, P2P intercept agent 144 provides a query to MAP platform 110 to determine the text content that is to be inserted into or delivered with an SMS message for delivery to the destination party…”); c) the second computing device, wherein the second computing device is performing the steps of: cl) identifying the transmission of a data communication message (DCM) addressed to a recipient MCD; c2) retrieving from the database a data set comprising the data message from at least one stored targeting record having a destination MCD identifier identifying the recipient MCD; and c3) transmitting the retrieved data set to the recipient MCD (Fraser, again see at least [0061] and [0063]; P2P Intercept [second computing device] identifies transmissions when it intercepts them, and performs a query to retrieve from database 116 of system 110 a message for recipient. Note per [0063] “a subscriber record may be created in database 116, which record is associated with a mobile advertising plan…”; See also at least Table 1 and [0067]-[0071] e.g. AdQuery checks to see if subscriber recipient [recipient MCD identifier] is to receive an ad, if yes, then ad is sent to subscriber recipient).
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Fraser which are applicable to a known base device/method of Benzon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the claimed 

Claim 86: (Currently Amended)
Benzon/Fraser teaches the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
The system of claim 85, wherein the source MCD identifier identifies a MCD uniquely associated with the mobile subscriber (Benzon, see at least [0054]-[0060] e.g. “mobile phone number” of the “recommender” [source MCD]),
Although Benzon teaches the above limitations, Benzon may not explicitly teach the below nuances. However, regarding these features, Benzon in view of Fraser teaches the following:
 and the retrieving step comprises the steps of: a) sending to the database a data retrieval request requesting said data set; and b) receiving said data set from the database (Fraser, see at least [0061] e.g. P2P intercept agent sends a query to database and receives response from database).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Fraser which is applicable to a known base device/method of Benzon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Fraser to the device/method of Benzon because Benzon and Fraser are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 87: (Currently Amended)
Benzon/Fraser teaches the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
The system of claim 86, wherein the first computing device is further performing the steps of storing, and providing Internet access to, each of said data messages published on the Internet. (Benzon, see at least [0014]-[0015]: “…a recommender accesses the merchant system [e.g. on the internet] and selects and recommends to the receiver a good or service provided by a merchant operating through the merchant system…”; i.e. Applicant’s “messages published on the Internet” reads on Benzon’s recommender’s “recommendation”; i.e. the selected “good or service to be recommended”)

Claim 88: (Currently Amended)
Although Benzon/Fraser teaches the limitations upon which this claim depends, Benzon may not explicitly teach all of the below nuances. However, regarding these features, Benzon in view of Fraser teaches the following:
 The system of claim 85, wherein: a) the step of identifying the transmission of the DCM comprises the step of intercepting the DCM; b) the intercepted DCM comprises subscriber data content originated by a sending MCD; and, c) the transmitting step comprises the steps of: cl) adding the retrieved data set to the intercepted DCM; and c2) transmitting the intercepted DCM to the recipient MCD. (Fraser, again see at least Fig. 1 and associated disclosure, e.g. at least [0061]-[0063] e.g. P2P intercept agent intercepts transmission of the data communication message, which originated from a subscribers mobile device, and subsequent follow-up text message transmission to destination address (i.e. mobile subscriber MCD) includes appending data received (e.g. advertising text) from the P2P intercept agent’s query to database; “…the SMS message, with the inserted advertising text, is delivered to the original destination party through SMSC 140…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Fraser which is applicable to a known base device/method of Benzon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Fraser to the device/method of Benzon because Benzon and Fraser are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or 

Claim 89: (Currently Amended)
Benzon/Fraser teaches the limitations upon which these claims depend. Furthermore, as shown Benzon in view of Fraser teaches the following:
The system of claim 88, wherein the intercepted DCM further comprises a source communication identifier identifying the sending MCD (Fraser, see at least [0025]-[0050] e.g. system can use ISUP: ISDN User part that is pat of the SS7 call signaling protocol for call setup in PSTNs; SIP; USSD; GSM; CDMA; SS7; MM7, etc…i.e. protocols are used to communicate the source message which uniquely identifies the source client’s identifier), and further wherein the source MCD identifier in the at least one stored targeting record is required to identify the sending MCD. (Examiner notes that this phrase appears to be a statement of intended use and as such does not patentably recite on the claims – i.e. it is not afforded patentable weight. Nonetheless, Fraser, see at least [0061]-[0067] e.g. Ad plans [stored targeting record] may indicate [require] that ads should be delivered to the communication device of the user [destination MCD] or to a device [source MCD] associated with the a person calling or texting the user…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Fraser which is applicable to a known base device/method of Benzon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Fraser to the device/method of Benzon because Benzon and Fraser are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 90: (Currently Amended)
Benzon/Fraser teaches the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
The system of claim 85, wherein: a) the DCM comprises a web page, and b) the transmitting step comprises the steps of: b1) generating at least one Internet Protocol (IP) datagram comprising the retrieved data set; and b2) transmitting the at least one IP datagram to the recipient MCD. (Note the 112 rejection guiding claim interpretation – Benzon, see at least [0030] e.g. “…The communication messages sent by the intermediary system to mobile phones may take the form of SMS or… Multimedia Messaging System (MMS) messages [IP datagram] or other like messaging protocols…”; Examiner notes that MMS use HTTP as the transport protocol and HTTP request shall be a POST. )

Claim 91: (Currently Amended)
Benzon/Fraser teaches the limitations upon which these claims depend. Furthermore, as shown Benzon in view of Fraser teaches the following:
The system of claim 90, wherein: a) the first and second computing devices belong to a single computing device cluster, (Fraser, see at least Fig. 1; e.g. P2P Intercept 144 is in communication with system 110; applicant fails to stipulate what is meant by “a single computing device cluster” and therefore this is open to interpretation) and b) the web page comprises data acknowledging receipt of the new targeting record (Note the 112 rejections for this limitation. Fraser, see at least [0056]-[0058] regarding billing system providing subscribers with advertising as well as account [receipt] information; Also, Examiner notes that acknowledgement receipts are well-known and within the level of ordinary skill in the art and therefore would have been obvious to try implementing and providing to Benzon’s subscriber via the same platform which Benzon teaches is used to receive requested information – i.e. via a similar form window to that of form window 49 [web page] or via Fraser’s billing system which provides account [receipt] information as well as advertising, because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or combine reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)


Claim 97: (Currently Amended)
Although Benzon teaches the limitations upon which this claim depends, Benzon may not explicitly teach all of the below nuances. However, regarding these features, Benzon in view of Fraser teaches the following:
 The method of claim 93, wherein: a) the step of identifying the transmission of the DCM comprises the step of intercepting the DCM; b) the intercepted DCM comprises subscriber data content originated by a sending MCD; and c) the transmitting step comprises the steps of: cl) adding the retrieved data set to the intercepted DCM; and c2) transmitting the intercepted DCM to the recipient MCD. (Fraser, again see at least Fig. 1 and associated disclosure, e.g. at least [0061]-[0063] e.g. P2P intercept agent intercepts transmission of the data communication message, which originated from a subscribers mobile device, and subsequent follow-up text message transmission to destination address (i.e. mobile subscriber MCD) includes appending data received (e.g. advertising text) from the P2P intercept agent’s query to database; “…the SMS message, with the inserted advertising text, is delivered to the original destination party through SMSC 140…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Fraser which is applicable to a known base device/method of Benzon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the techniques of Fraser to the device/method of Benzon because Benzon and Fraser are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or 

Claim 103: (currently amended)
Although Benzon teaches the limitations upon which these claims depend, h may not explicitly teach the following nuance as recited below. However, regarding this feature, Benzon in view of Fraser teaches the following: 
The method of claim 101, wherein the web page comprises data acknowledging receipt by the at least one computing device of the new targeting record, (Note the 112 rejections for this limitation. Fraser, see at least [0056]-[0058] regarding billing system providing subscribers with advertising as well as account [receipt] information; Also, Examiner notes that acknowledgement receipts are well-known and within the level of ordinary skill in the art and therefore would have been obvious to try implementing and providing to Benzon’s subscriber via the same platform which Benzon teaches is used to receive requested information – i.e. via a similar form window to that of form window 49 [web page] or via Fraser’s billing system which provides account [receipt] information as well as advertising, because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or combine reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.).)

Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Benzon further in view of Russel (US 2005/0261990 A1; hereinafter “Russel”).
Claim 95: (currently amended)
Benzon teaches the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
The method of claim 94, further comprising the steps of: a) retrieving from the non-transitory memory storage and displaying a set of stored targeting records having a source MCD identifier identifying a MCD uniquely associated with the mobile subscriber (Benzon, see at least [0080]-[0090]);
Although Benzon teaches the above limitation and Benzon has been shown to teach a “form window 49” via which mobile subscribers can input information used to create a record for targeting a mobile subscriber with content, he may not explicitly teach changing and/or removal of such data per the nuances as recited below. However, regarding these features Benzon in view of Russel teaches the following:
and b) accepting input from the mobile subscriber causing the removal from the
non-transitory memory storage at least one of said displayed targeting records. (Russel, see at least [0050], teaching: e.g. “…Mobile user 120 may occasionally revisit these interfaces to provide additional information and update preferences. In this way mobile user 120 can increase or decrease the level of participation with the mobile query service.”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Russel which is applicable to a known base device/method of Benzon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of Russel to the device/method of Benzon because Benzon and Russel are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Benzon in view of Fraser further in view of Russel (US 2005/0261990 A1; hereinafter “Russel”).
Claim 92: (currently amended)
Benzon/Fraser teaches the limitations upon which these claims depend. Furthermore, as shown Benzon teaches the following:
The system of claim 85, wherein the first computing device is further performing the steps of: a) retrieving from the database and displaying a set of stored targeting records having a source MCD identifier identifying a MCD uniquely associated with the mobile subscriber (Benzon, see at least [0080]-[0090]);
Although Benzon teaches the above limitation and Benzon has been shown to teach a “form window 49” via which mobile subscribers can input information used to create a record for targeting a mobile subscriber with content, he may not explicitly teach changing and/or removal of such data per the nuances as recited below. However, regarding these features Benzon in view of Russel teaches the following:
and b) accepting input from the mobile subscriber causing the removal from the
database of at least one of said displayed targeting records.. (Russel, see at least [0050], teaching: e.g. “…Mobile user 120 may occasionally revisit these interfaces to provide additional
information and update preferences. In this way mobile user 120 can increase or decrease the level of participation with the mobile query service.”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Russel which is applicable to a known base device/method of Benzon to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of Russel to the device/method of Benzon because Benzon and Russel are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 109, 110, 111, 112, 113, 114: (currently amended)
Benzon or Benzon/Fraser or Benzon/Fraser/Russel, as shown supra, teach the limitations upon which claims 109, 110, 111, 112, 113, 114 depend. Furthermore, as shown Benzon teaches the following:
… wherein: a) the web page comprises a data content display, (Benzon, see at least [0052] e.g. “…The website 38 displays a product/service pane 44 and the recommendation icon 42. The website 38 may include additional features and information…”) and b) the transmitting step further comprises the step of displaying the retrieved data set through the data content display 

Response to Arguments
Applicant has amended claims 85-99, 101, 103, 109-114 and canceled claims 100, 102, 104-108, and 115-118 on 4/5/2021. Applicant's arguments (hereinafter “Remarks”) also filed 4/5/2021, have been fully considered but are moot in view of the new grounds of rejection presented in this office action. Also Note the new 35 USC 112 and 103 rejections in view of Benzon and Benzon/Fraser. Also note the following:
Examiner has reviewed the amended claims in view of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019, and has found the claims to now be eligible under 35 USC 101.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 

/Michael J Sittner/
Primary Examiner, Art Unit 3622




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes: SS7 means “Signaling Service 7” and is a standard well-known set of protocols allowing phone networks to exchange the information needed for passing calls, and text messages, between each other from one network to another and to ensure correct billing.
        2 Specification pg. 11: “…Subsequently, the SMS message 130 goes through the SMSC 108 where a P2P intercept agent 154 interacting with the SMSC 108 via an SS7 signaling link 118 intercepts the SMS message 130 and obtains 132 the set of source and destination mobile phone numbers 122 involved in the intercepted SMS communication.”